--------------------------------------------------------------------------------

EXHIBIT 10.1


Welbilt, Inc.
2227 Welbilt Boulevard
New Port Richey, FL 34655 USA
T +1.727.375.7010
www.welbilt.com
[logo.jpg]



March 15, 2019


Mr. Martin D. Agard
c/o Welbilt, Inc.
2227 Welbilt Boulevard
New Port Richey, Florida 34655


Dear Martin:


I am pleased to offer you employment with Welbilt, Inc. (the “Company”) as
further described in this offer letter (“Offer Letter”). If you accept this
Offer Letter, your first day of employment with the Company will be the
Effective Date, as described below, or such other date to which we may mutually
agree. This Offer Letter confirms the material terms of your employment
arrangement with the Company as previously discussed with you.


Positions and Titles; Reporting Responsibilities
You will be appointed as Executive Vice President and Chief Financial Officer of
the Company and will commence serving as an executive officer of the Company,
effective as of April 8, 2019 (the “Effective Date”).  In such capacity, you
will report to the Company’s President and Chief Executive Officer and will work
primarily at the Company’s office on Welbilt Boulevard in New Port Richey,
Florida.


Annual Base Salary Rate
As of the Effective Date, your base salary will be $500,000 per year (“Base
Salary”), which will be paid to you substantially in accordance with the
Company’s normal payroll procedures in U.S. Dollars subject to applicable
payroll deductions and tax withholdings. Your Base Salary will be subject to
potential increase from time-to-time as approved by the Board or an appropriate
committee of the Board.


Annual Short-Term Incentive Compensation
Beginning in 2019, for each Company fiscal year during employment, you will be
eligible to participate in the Company’s annual short-term incentive
compensation program (“STIP”) on terms substantially similar as those that apply
to other executive officers of the Company. Your target STIP award opportunity
will be equal to 90% of your Base Salary (for target achievement of applicable
performance goals) and your maximum STIP award opportunity will be equal to 200%
of such target award opportunity (for maximum achievement of applicable
performance goals).  There will be no guaranteed payment level for your STIP
award.  Target and maximum STIP opportunities will be subject to potential
increases from time-to-time as approved by the Board or an appropriate committee
of the Board. For 2019, the amount of your STIP opportunity shall be prorated
(on a daily basis) based upon the Effective Date.


Any STIP awards granted to you will be otherwise subject to the terms and
conditions of the applicable plan or program documentation or as otherwise
approved by the Board or an appropriate committee of the Board for STIP awards. 
Each STIP award opportunity grant and payout will be subject to the specific
approval of the Board or an appropriate committee of the Board.


1

--------------------------------------------------------------------------------

Annual Long-Term Incentive Compensation
Beginning in 2019, for each Company fiscal year during employment, you will be
eligible to participate in the Company’s annual long-term incentive compensation
program (“LTIP”) on terms substantially similar as those that apply to other
executive officers of the Company. Your target LTIP award opportunity will be
equal to $650,000 (for 100% vesting of service-based awards and target
achievement of applicable performance goals for performance-based awards),
valued as reasonably determined by the Board or an appropriate committee of the
Board at the time of grant of the applicable awards.  There will be no minimum
or guaranteed LTIP award opportunity payout.  Target and maximum LTIP award
opportunities will be subject to potential increase from time-to-time as
approved by the Board or an appropriate committee of the Board.  For 2019, the
amount of your target LTIP award opportunity will be prorated (on a daily basis)
based upon the Effective Date and the applicable vesting or performance period
for each award vehicle.


Any LTIP awards granted to you will be otherwise subject to the terms and
conditions of the applicable plan or program documentation or as otherwise
approved by the Board or an appropriate committee of the Board for LTIP awards,
including performance metrics/goals and performance periods for
performance-based awards.  Each LTIP award grant and payout (including for the
sign-on award described below) will be subject to the specific approval of the
Board or an appropriate committee of the Board.


Sign-on Award
You will receive, as soon as reasonably practicable, as determined by the Board
or an appropriate committee of the Board, on or after the Effective Date, a
one-time award of $225,000 in service-based restricted stock units (valued as
reasonably determined by the Board or an appropriate committee of the Board at
the time of grant), with such award vesting ratably over a three-year period
beginning with the first anniversary of the grant date.  This sign-on award will
be otherwise subject to the terms and conditions of the applicable plan or
program documentation or as otherwise approved by the Board or an appropriate
committee of the Board.


Employee Benefits; Vacation Allowance
While you are employed by the Company, you will be eligible to participate, on
substantially the same basis as other Company employees, in the Company’s
health, welfare and other benefits (such as medical, dental, vision, disability
and life insurance, vacation and other benefits) arrangements and programs in
which employees of the Company are generally eligible to participate, in
accordance with the terms of such plans, arrangements and programs in effect
from time-to-time.  Furthermore, you are eligible to take up to four weeks of
paid vacation each year.  The Company reserves the right to change, alter or
terminate any benefit plan or program in its sole discretion.


Perquisites and Personal Benefits
The Company will provide you perquisites and personal benefits, including those
listed below, on terms substantially similar to those that apply for other
executive officers of the Company from time-to-time:


·
Annual vehicle allowance of $10,800 paid monthly;


·
Reimbursement for the reasonable cost of one physical examination per year;


·
For the year ending December 31, 2019, reimbursement for the reasonable cost of
your personal income tax preparation, financial planning services and legal
services, which reimbursed amount shall not exceed $15,000 for such year;



2

--------------------------------------------------------------------------------


·
For years beginning on or after January 1, 2020, reimbursement for the
reasonable cost of your personal income tax preparation and financial planning
services for each year ending during the employment arrangement, which
reimbursed amount shall not exceed $10,000 in any one year;


·
Reasonable relocation services and benefits substantially consistent with the
Company’s relocation policy in effect from time to time; and


·
Payment for reasonable life, accidental death and dismemberment and long-term
disability insurance premiums as provided by the Company from time to time.



For 2019, all perquisites and personal benefits (other than relocation,
reimbursement for one physical examination and reimbursement for tax
preparation, financial planning and legal services) shall be provided in an
amount that is prorated (on a daily basis) based upon the Effective Date.


Other Executive Compensation or Retirement Plan Participation
You will be eligible to participate in the Company’s non-qualified deferred
compensation plan and qualified 401(k) retirement plan in effect from
time-to-time on terms substantially similar to those that apply for other
executive officers of the Company.


Restrictive Covenants
As an employee of the Company, you will be subject to, and agree to enter into
one or more agreements with the Company relating to, standard confidentiality
and non-disclosure obligations pursuant to the employment arrangement as well as
customary non-competition, non-disparagement, non-solicitation and no-hire
covenants during the employment arrangement and for a two-year period (or as
otherwise required in the applicable Company agreement) thereafter.  As such,
you will be required, as a condition of your employment with the Company, to
promptly sign and abide by the Company’s Agreement Regarding Confidential
Information, Intellectual Property, Non‑Solicitation of Employees and
Non-Compete, a copy of which will be provided to you at the same time as this
Offer Letter.  Moreover, this Offer Letter is contingent upon satisfactory
completion of all required new hire paperwork and processes.


Severance Benefits Upon Certain Terminations of Employment; Change of Control
As of the Effective Date, you shall be designated a “Tier 2 Participant” for
purposes of the Welbilt, Inc. Executive Severance Policy (until otherwise
determined by the Company pursuant to such policy).


You will also be eligible to enter into the Company’s current form of Contingent
Employment Agreement as previously approved by the Board that in general
provides for double-trigger benefits and a two-year protection period.


Expense Reimbursement
As an employee, you are authorized to incur (and will be reimbursed for)
ordinary and necessary non-perquisite reasonable business expenses in the course
of your duties including reasonable travel expenses, in accordance with the
Company’s reimbursement policy as is in effect from time to time, subject to the
Company’s prompt receipt of your invoices, which invoices shall be prepared in
reasonable detail and in accordance with the Company’s normal practices.  Solely
for clarity of compliance with Section 409A of the Internal Revenue Code of
1986, as amended, if any reimbursements payable to you are subject to the
provisions of Section 409A, any such reimbursements will be paid no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year will not affect the amount
eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.


Repayment of Certain Benefits
In addition to any terms specifically applicable under the STIP or the Company’s
applicable equity compensation plans and related award agreements, you agree
that should you voluntarily terminate your employment arrangement with the
Company for any reason, you will promptly repay all relocation benefits as
follows:  (1) 100% if termination occurs prior to the first anniversary of the
Effective Date; (2) 50% if termination occurs on or after the first anniversary
of the Effective Date but prior to the second anniversary of the Effective Date;
and (3) 0% if termination occurs on or after the second anniversary of the
Effective Date.


3

--------------------------------------------------------------------------------

Indemnification
The Company shall maintain director and officer insurance coverage and you will
be indemnified for your actions in your service to the Company, in each case, on
substantially the same terms and conditions as apply to other executive officers
of the Company.


Nature of Employment
Nothing in this Offer Letter will be construed as a guarantee of continuing
employment for any specified period.  Notwithstanding anything in this Offer
Letter to the contrary, you will be an at-will employee of the Company.  As
such, either you or the Company may terminate your employment with the Company
at any time for any reason whatsoever or no reason at all and with or without
advance notice.  You will be subject to (or deemed subject to) Company policies
applicable to other executive officers of the Company from time-to-time.


General
You are responsible for all federal, state, city or other taxes imposed on
compensation and benefits provided pursuant to or otherwise related to the
employment arrangement.  The Company may withhold from any amounts payable to
you under this Offer Letter or otherwise related to the employment arrangement
all federal, state, city or other taxes as the Company or its affiliates is
required to withhold pursuant to any applicable law, regulation or ruling. 
Notwithstanding any other provision of this Offer Letter, the Company is not
obligated to guarantee any particular tax result for you with respect to any
payment or benefit provided to you.


This Offer Letter, including the at-will nature of the employment relationship
between you and the Company, may be modified or terminated only in a writing
signed by both you and an authorized representative of the Company.


To the extent applicable, it is intended that all of the benefits and payments
under this Offer Letter satisfy, to the greatest extent possible and to the
extent applicable, the exemptions from the application of Section 409A provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9),
and this Offer Letter will be construed to the greatest extent possible as
consistent with those provisions.  If not so exempt, this Offer Letter (and any
definitions hereunder) will be construed in a manner that complies with Section
409A, and incorporates by reference all required definitions and payment terms. 
For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right (if any) to receive
any installment payments under this Offer Letter (whether reimbursements or
otherwise) will be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder will at all times be
considered a separate and distinct payment.


This Offer Letter sets forth the complete and exclusive agreement between you
and the Company with regard to the matters covered herein and supersedes any
prior representations or agreements about such matters, whether written or
verbal, except as otherwise specified in this Offer Letter. This Offer Letter
and all questions arising in connection herewith shall be governed by the laws
of the State of Florida, with venue in any court of competent jurisdiction
located in the State of Florida.  You and the Company will each pay your
respective legal fees related to this Offer Letter and the employment
arrangement, except to the extent the Company reimburses you for reasonable
legal services as provided above under “Perquisites and Personal Benefits.”  As
required by law, this offer of employment is subject to the satisfactory proof
of your right to work in the United States.


4

--------------------------------------------------------------------------------

Nothing in this Offer Letter prevents you from providing, without prior notice
to the Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations. 
Furthermore, no Company policy or individual agreement between the Company and
you shall prevent you from providing information to government authorities
regarding possible legal violations, participating in investigations, testifying
in proceedings regarding the Company’s past or future conduct, engaging in any
future activities protected under the whistleblower statutes administered by any
government agency (e.g., EEOC, NLRB, SEC, etc.) or receiving a monetary award
from a government-administered whistleblower award program for providing
information directly to a government agency. The Company nonetheless asserts and
does not waive its attorney-client privilege over any information appropriately
protected by privilege.


[CONTINUED AND SIGNED ON THE NEXT TWO PAGES]
5

--------------------------------------------------------------------------------

Please review this Offer Letter carefully and let me know if you have any
questions.  If this Offer Letter is acceptable to you, please sign it below.


Sincerely,


/s/ William C. Johnson


William C. Johnson
President and Chief Executive Officer
Welbilt, Inc.


6

--------------------------------------------------------------------------------

I accept this offer to serve as an employee of the Company as further described
in this Offer Letter if and when the Effective Date occurs and agree to the
terms and conditions outlined in this Offer Letter.


/s/ Martin D. Agard
 
Martin D. Agard
     
March 15, 2019
 
Date
 




7

--------------------------------------------------------------------------------